[a1062020formtieriirsuawa001.jpg]
AMENDED AND RESTATED LITTELFUSE, INC. LONG-TERM INCENTIVE PLAN RESTRICTED STOCK
UNIT AWARD AGREEMENT (Tier II) Littelfuse, Inc. (the “Company”) hereby grants to
[Name] (the “Grantee”), a Participant in the Amended and Restated Littelfuse,
Inc. Long-Term Incentive Plan, as amended from time-to-time (the “Plan”), a
Restricted Stock Unit Award (the “Award”) for units representing shares of
common stock of the Company (“Restricted Stock Units” or “RSUs”), subject to the
terms and conditions as described herein. This agreement to grant Restricted
Stock Units (the “Award Agreement”), is effective as of [Date] (the “Grant
Date”). RECITALS A. The Board of Directors of the Company (the “Board”) has
adopted the Amended and Restated Littelfuse, Inc. Long-Term Incentive Plan as an
incentive to attract, retain and motivate highly qualified individuals. B. Under
the Plan, the Compensation Committee of the Board (the “Committee”), or its
delegate, has the exclusive authority to interpret and apply the Plan and this
Award Agreement. C. The Committee has approved the granting of Restricted Stock
Units to the Grantee pursuant to the Plan to provide an incentive to the Grantee
to focus on the long-term growth of the Company and its subsidiaries. D. To the
extent not specifically defined herein, all capitalized terms used in this Award
Agreement shall have the meaning set forth in the Plan. If there is any
discrepancy between the Award Agreement and the Plan, the Plan will always
govern. In consideration of the mutual covenants and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Grantee agree as follows:
1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee a
Restricted Stock Unit Award, described below, subject to the terms and
conditions in this Award Agreement. This Award is granted pursuant to the Plan
and its terms are incorporated by reference. Award Type Grant Date Number of
RSUs Restricted Stock Units [date] [number] 2. Vesting of Restricted Stock
Units. Subject to the provisions of Section 3, the RSUs will vest (in whole
shares, rounded down) in accordance with the schedule below: Installment Vesting
Date Applicable to Installment 33 1/3% 1st anniversary of Grant Date 33 1/3% 2nd
anniversary of Grant Date 33 1/3% 3rd anniversary of Grant Date



--------------------------------------------------------------------------------



 
[a1062020formtieriirsuawa002.jpg]
3. Termination of Employment or Service. a. General. Except as otherwise set
forth in Sections 3 b., 3c. and 3d. below, if the Grantee terminates all
employment and service with the Company and its subsidiaries for any reason
(including upon a termination for Cause), any RSU that is not vested under the
schedule in Section 2 is forfeited as of the date of the Grantee’s termination
of employment and service. b. Retirement. If the Grantee retires from all
employment and service with the Company and its subsidiaries after reaching age
62 and completing 5 years of continuous service and is determined to be in good
standing at the time of the retirement, the unvested portion of the RSU shall
vest pro-rata, based on the Grantee’s continuous employment and service with the
Company or any of its subsidiaries completed from the Grant Date to the date of
retirement (rounded down to the nearest whole number so that no fractional
shares will vest). c. Death or Disability. If the Grantee terminates all
employment and service with the Company and its subsidiaries as a result of
death or Disability, the unvested portion of the RSU shall vest pro-rata, based
on the Grantee’s continuous employment and service with the Company or any of
its subsidiaries completed from the Grant Date to the date of termination
(rounded down to the nearest whole number so that no fractional shares will
vest). d. Change in Control. In the event the Company or any of its subsidiaries
terminates the Grantee’s employment and service with the Company and its
subsidiaries without Cause within two years following a Change in Control, then
the unvested portion of the RSUs shall become immediately vested. The existence
of Cause or good standing will be determined in the sole discretion of the Chief
Legal Officer of the Company (or, in the case of an RSU held by such officer,
the Chief Executive Officer of the Company). Also, the Committee may, in its
sole discretion, choose to accelerate the vesting of the Award in special
circumstances. 4. Delivery of Stock. As soon as reasonably practicable following
each vesting date, the vested RSUs shall be converted into Stock, or the
equivalent value in cash, and delivered to the Grantee, pursuant to Section 8.3
of the Plan; provided, such Stock or equivalent value in cash shall be delivered
to the Grantee no later than 60 days following the applicable vesting date.
Fractional shares will not be paid. 5. Responsibility for Taxes and Withholding.
The Grantee acknowledges that, regardless of any action the Company or its
subsidiary employing the Grantee (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account, or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (the “Tax-Related Items”), the
ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any Tax-
Related Items in connection with any aspect of the RSUs, including the grant of
the RSUs, the vesting of RSUs, the conversion of the RSUs into Stock or the
receipt of an equivalent cash payment, the subsequent sale of any Stock acquired
at vesting and the receipt of any dividends and/or dividend equivalents; and
(ii) do not commit to and are under no obligation to structure 2



--------------------------------------------------------------------------------



 
[a1062020formtieriirsuawa003.jpg]
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Prior to any relevant taxable or tax withholding event,
as applicable, the Grantee shall pay, or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, pursuant to Section 16 of the Plan, if permissible under local law and
subject to any restrictions provided by the Committee prior to the vesting of
the RSUs, the Grantee authorizes the Company or the Employer, or their
respective agents, to withhold whole shares of Stock to be issued upon
vesting/settlement of the RSUs equal to all applicable Tax-Related Items,
rounded down to the nearest whole share (“net settlement”). Alternatively, or in
addition, subject to any restrictions provided by the Committee prior to the
vesting of the RSUs, the Grantee authorizes the Company and/or the Employer, or
their respective agents, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Grantee’s wages or other cash compensation payable to the Grantee by the
Company and/or the Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon vesting/settlement of the RSUs either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Grantee’s behalf pursuant to this authorization); or (iii) personal check or
other cash equivalent acceptable to the Company or the Employer (as applicable).
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or such greater amounts not to exceed the maximum statutory
rate necessary, in the applicable jurisdiction, to satisfy federal, state, and
local withholding tax requirements (but only if withholding at a rate greater
than the minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company or the Employer withholds an amount
for Tax-Related Items that exceeds the maximum withholding amount under
applicable law, the Grantee shall receive a refund of such over-withheld amount
in cash and shall have no entitlement to an equivalent amount in Stock. If the
obligation for Tax-Related Items is satisfied by withholding a number of shares
of Stock as described herein, for tax purposes, the Grantee shall be deemed to
have been issued the full number of shares of Stock subject to the Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of the Grantee’s
participation in the Plan. Finally, the Grantee shall pay to the Company or to
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver shares or the proceeds of
the sale of shares of Stock if the Grantee fails to comply with his or her
obligation in connection with the Tax-Related Items. 6. Transferability. The
RSUs are not transferable other than: (a) by will or by the laws of descent and
distribution; (b) pursuant to a domestic relations order; or (c) to members of
the Grantee’s immediate family, to trusts solely for the benefit of such
immediate family members or to partnerships in which family members and/or
trusts are the only partners, all as provided under the terms of the Plan. After
any such transfer, the transferred RSUs shall remain subject to the terms of the
Plan. 3



--------------------------------------------------------------------------------



 
[a1062020formtieriirsuawa004.jpg]
7. Adjustment of Shares. In the event of any transaction described in Section
4.3 of the Plan, the terms of this Award may be adjusted as set forth in Section
4.3 of the Plan. 8. Shareholder Rights. The grant of RSUs does not confer on the
Grantee any rights as a shareholder or any contractual or other rights of
service or employment with the Company or its subsidiaries. The Grantee will not
have shareholder rights with respect to any shares of Stock subject to an RSU
until the RSU is vested and shares of Stock are delivered to the Grantee. No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to such date, except as provided under the Plan. 9.
Data Privacy. In order to perform its requirements under the Plan, the Company
or one or more of its subsidiaries may process sensitive personal data about the
Grantee. Such data includes but is not limited to the information provided in
the Award package and any changes thereto, other appropriate personal and
financial data about the Grantee, and information about the Grantee’s
participation in the Plan and RSUs exercised under the Plan from time to time.
By accepting this Award Agreement, the Grantee hereby gives consent to the
Company and its subsidiaries to hold, process, use and transfer any personal
data outside the country in which the Grantee is employed and to the United
States, and vice-versa. The legal persons for whom the personal data is intended
includes the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find appropriate in its administration of the Plan. The Grantee may
review and correct any personal data by contacting the local Human Resources
Representative. The Grantee understands that the transfer of the information
outlined herein is important to the administration of the Plan and failure to
consent to the transmission of such information may limit or prohibit
participation in the Plan. 10. Appendix. Notwithstanding any provisions in this
Award Agreement, the grant of the RSUs shall be subject to any special terms and
conditions set forth in any appendix (or any appendices) to this Award Agreement
for the Grantee's country (the "Appendix"). Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award Agreement. 11. Electronic
Delivery. The Company may, in its sole discretion, decide to deliver any
documents related to the RSU or other awards granted to the Grantee under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company. 12. Severability. If one or more of the provisions in
this Award Agreement shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan. 4



--------------------------------------------------------------------------------



 
[a1062020formtieriirsuawa005.jpg]
13. Amendments. Except as otherwise provided in Section 14, this Award Agreement
may be amended only by a written agreement executed by the Company and the
Grantee. 14. Section 409A. The RSUs are intended to comply with the requirements
of Section 409A. The Plan and this Award Agreement shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that the RSUs fail to comply with the requirements of Section 409A, the Company
may, at the Company’s sole discretion, and without the Grantee’s consent, amend
this Award Agreement to cause the RSUs to comply with Section 409A. Any payments
under this Award shall be treated as separate payments for purposes of Section
409A. For purposes of determining timing of payments, any references to
retirement, resignation, or termination of employment or service shall mean a
“separation of service” as defined in Section 409A, and any payment to a
“specified employee” within the meaning of Section 409A made on account of a
separation from service shall be subject to a 6-month specified employee delay
in accordance with Section 13.2(b) of the Plan. 15. Governing Law. This Award
Agreement shall be construed under the laws of the State of Delaware. IN WITNESS
WHEREOF, the Company has caused this Award Agreement to be executed in its name
and on its behalf, as of the Grant Date. LITTELFUSE, INC.
By:_______________________ Name:____________________ Title:_____________________
5



--------------------------------------------------------------------------------



 